Citation Nr: 0533240	
Decision Date: 12/08/05    Archive Date: 12/30/05	

DOCKET NO.  97-29 556A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for bladder neck 
resuspension, currently evaluated as 40 percent disabling. 

2.  Propriety of the initial noncompensable evaluation 
assigned for residuals of fractures of the left 3rd and 4th 
fingers. 

3.  Propriety of the initial 10 percent evaluation assigned 
for bacterial vaginitis. 

4.  Propriety of the initial 10 percent evaluation assigned 
for left knee tendonitis.

5.  Propriety of the 20 percent evaluation assigned for right 
knee patellar chondromalacia and synovitis.

6.  Entitlement to an effective date earlier than May 30, 
2000, for the award of a 20 percent disability rating for 
right knee patellar chondromalacia and synovitis.

7.  Propriety of an initial noncompensable evaluation prior 
to October 7, 1996, and a 30 evaluation from October 7, 1996, 
for exertional asthma. 

8.  Propriety of the initial 10 percent evaluation assigned 
for sinusitis. 

9.  Propriety of the initial 10 percent evaluation assigned 
for left foot bunionectomy with arthritis. 

10.  Propriety of the initial 10 percent evaluation assigned 
for right foot bunionectomy with arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from November 1986 to April 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The veteran appealed a September 1999 Board decision to the 
United States Court of Appeals for Veterans Claims.  A 
January 2001 Court order granted the appellee's motion, 
vacating and remanding the Board decision.  The Board 
remanded the appeal in September 2001.  

In a January 2005 statement, the veteran indicated a desire 
to claim entitlement to service connection for depression 
secondary to service-connected disability.  This is referred 
to the RO for its consideration.

In September 2005, the veteran submitted a written statement 
indicating that she desired to "waive local jurisdiction on 
my claim."  This statement was unaccompanied by any 
additional documentary evidence.  However, in November 2005, 
she provided a large volume of VA and private medical records 
relevant to the issues on appeal directly to the Board.  In 
light of the veteran's demonstrated sophistication in 
understanding the rules of the VA appeals process throughout 
the eight years her appeal has been pending, the Board 
assumes that the September 2005 waiver of RO review was 
intended to apply to the medical evidence received in 
November 2005.  We will therefore proceed with appellate 
review without further delay.

The issues of propriety of an initial noncompensable 
evaluation prior to October 7, 1996, and a 30 evaluation from 
October 7, 1996, for exertional asthma, propriety of the 
initial 10 percent evaluation assigned for sinusitis, 
propriety of the initial 10 percent evaluation assigned for 
left foot bunionectomy with arthritis, and propriety of the 
initial 10 percent evaluation assigned for right foot 
bunionectomy with arthritis are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part with 
respect to these issues.


FINDINGS OF FACT

1.  The veteran's service-connected bladder neck resuspension 
is manifested by the need to wear absorbent material which 
must be changed 3 to 4 times per day, but not more 
frequently.

2.  The veteran has no tenderness of the left hand or fingers 
and full range of motion of both joints of the left 3rd and 
left 4th fingers.

3.  The veteran has an on-going VA prescription for 
medication to control her bacterial vaginitis, but has 
otherwise normal gynecological and genital examination 
findings.

4.  The veteran failed to file a timely substantive appeal as 
to the issues of propriety of the initial 10 percent 
evaluation assigned for left knee tendonitis, the 20 percent 
evaluation assigned for right knee patellar chondromalacia 
and synovitis; and entitlement to an effective date earlier 
than May 30, 2000, for the award of a 20 percent disability 
rating for right knee patellar chondromalacia and synovitis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent 
for bladder neck resuspension have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.115(a), 4.115(b), Diagnostic Code 7517 
(2005).

2.  The criteria for an initial compensable disability rating 
for residuals of fractures of the left 3rd and 4th fingers 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 
5219, 5223, 5229, 5230 5299 (2005).

3.  The criteria for an initial disability rating in excess 
of 10 percent for bacterial vaginitis have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.7, 4.116, Diagnostic Code 7611 (2005).

4.  The veteran did not perfect an appeal as to the issues of 
propriety of the initial 10 percent evaluation assigned for 
left knee tendonitis, the 20 percent evaluation assigned for 
right knee patellar chondromalacia and synovitis; and 
entitlement to an effective date earlier than May 30, 2000, 
for the award of a 20 percent disability rating for right 
knee patellar chondromalacia and synovitis.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.4, 20.200, 20.201, 
20.202, 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

VA has the duty to assist a veteran in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision of the claim for VA benefits.  In this case, 
however, the unfavorable AOJ decision that is the basis of 
the appeal with respect to the issue finally decided herein 
was already decided prior to the notice.  Therefore, the 
veteran has the right to content-complying notice and proper 
subsequent VA process. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran had not been prejudiced 
thereby.  The Board finds that the veteran has been provided 
VCAA content-complying notice and proper subsequent VA 
process.  The VCAA notice was provided to her via an April 
2003 letter, as well as the statement of the case and 
supplemental statement of the case, with the statement of the 
case providing the veteran with VCAA implementing 
regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.  

The content of the notices provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran was advised to submit any 
evidence that she had that was relevant to her claim.  She 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices.  For these reasons, to decide the appeal at this 
appoint will not result in prejudicial error to the veteran.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimant's are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veteran's benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, since each of the four content requirements of the 
VCAA notice have been fully satisfied, any error in not 
providing a notice prior to the initial adjudication is 
harmless error.  

With respect to the VA's duty to assist, the veteran has been 
provided a VA examination and personal hearing.  Pertinent 
treatment records have been obtained and reviewed.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purposes.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefits flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duty to inform and assist the veteran at 
every stage in this case.  Therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.

General matters

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her disability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating, otherwise, the lower 
rating will be assigned.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to an increased rating for bladder neck 
resuspension

The veteran's service-connected bladder neck resuspension has 
been evaluated under the provisions of Diagnostic Code 7517 
of the Rating Schedule.  Diagnostic Code 7517 provides that 
injury of the bladder will be rated as voiding dysfunction.  
A 40 percent evaluation will be assigned for voiding 
dysfunction when the wearing of absorbent materials is 
required and they must be changed 2 to 4 times per day.  A 
60 percent evaluation will be assigned where the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day is required.  38 C.F.R. 
§ 4.115(a) (2004).

In May 2000, the veteran filed a claim for an increased 
rating for  her service-connected bladder neck resuspension.  
A January 2001 RO decision continued the noncompensable 
evaluation that had been assigned.  In the veteran's 
substantive appeal, submitted in July 2002, she indicated 
that she had to wear an absorbent pad and change it 2 or 3 
times per day.

The report of a September 2003 VA examination reflects that  
the veteran reported that she urinated 4 to 5 times during 
the day and approximately twice every night.  She did report 
urge incontinence and indicated that she was required to wear 
absorbent material which she changed 3 to 4 times every day.  
She denied lethargy, weakness, anorexia, loss of weight or 
loss of appetite.  There was no history of recurring urinary 
tract infections, renal colic, bladder stones, acute 
nephritis, or hospitalization for urinary track disease.  The 
diagnoses included bladder neck suspension with urge 
incontinence necessitating use of absorbent material.  

A January 2004 RO decision granted a 40 percent evaluation 
for the veteran's service-connected bladder neck 
resuspension.  

All of the evidence of record indicates that the veteran does 
not experience symptoms which require the use of an appliance 
or the changing of absorbent materials more than 4 times per 
day.  All of the evidence indicates that the veteran is 
required to use absorbent materials, but that these materials 
are changed no more than 4 times per day.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 40 percent that has been assigned under 
Diagnostic Code 7517.  38 C.F.R. § 4.115(a).

Propriety of the initial noncompensable evaluation assigned 
for residuals of fractures of the left 3rd and 4th fingers. 

The disability rating schedule provides for compensation only 
in the case of relatively severe impairment of the third and 
fourth fingers.  In the case of unfavorable ankylosis of the 
long and ring fingers, a 20 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5219.  In the case of 
favorable ankylosis of the long and ring fingers, a 
10 percent disability rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5223.  When service-connected disability 
results in limitation of motion of individual fingers, a 
maximum of 10 percent disability rating could be assigned for 
limitation of motion of the long finger, while a 
noncompensable rating only is assignable for limitation of 
motion of the ring finger.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5229 and 5230.

Review of the medical evidence of record reflects that in 
December 2002, the veteran experienced some left middle 
finger pain after trying to open a jar.  She reported to the 
VA hand clinic several weeks later, stating that the pain had 
resolved but that she wanted to make sure that there was 
nothing wrong with her left hand.  

Clinical examination of the hand showed no obvious deformity 
of the left hand.  She had full range of motion of the finger 
joints with no instability.  Sensation was intact in the 
radial, ulnar, and medial nerves; and her tendons were intact 
throughout the hand.  

The report of an August 2003 orthopedic examination reflects 
no gross deformity or neurological deficits.  She had full 
range of motion of the left hand.

There are no further complaints or reports of treatment 
involving the veteran's left hand contained in the record on 
appeal.

Because the veteran's fingers are not ankylosed, a 
compensable rating under Diagnostic Codes 5219 and 5223 is 
not warranted.  Because she has full range of finger motion, 
a compensable rating under Diagnostic Codes 5229 and 5230 is 
not warranted.  The preponderance of the evidence is thus 
against the assignment of a compensable disability rating for 
residuals of fractures to the left long and ring (3rd and 4th) 
fingers.



Propriety of the initial 10 percent evaluation assigned for 
bacterial vaginitis.

The General Rating Formula for Disease, Injury, or Adhesions 
of the Female Reproductive Organs provides a 30 percent 
disability rating for symptoms not controlled by continuous 
treatment, a 10 percent disability rating for symptoms that 
require continuous treatment, and a 0 percent disability 
rating for symptoms that do not require continuous treatment.  

Review of the veteran's medical treatment reports during the 
relevant time frame reflects that she has a standing 
prescription for medication to treat her bacterial vaginitis.  
However, few complaints regarding the condition are reflected 
in her medical records.  Her most recent gynecological and 
genital examinations have been entirely within normal limits.  

The Board holds that the currently-assigned 10 percent 
disability rating more nearly approximates the symptomatology 
reflected in the veteran's medical records, as her symptoms 
appear to be controlled by continuous treatment.  In the 
absence of an indication that her vaginitis symptoms are not 
controlled despite continuous treatment, a higher disability 
rating is not warranted.  The preponderance of the evidence 
is thus against the claim for a disability rating in excess 
of 10 percent.

Propriety of the initial 10 percent evaluation assigned for 
left knee tendonitis, the 20 percent evaluation assigned for 
right knee patellar chondromalacia and synovitis; and 
entitlement to an effective date earlier than May 30, 2000, 
for the award of a 20 percent disability rating for right 
knee patellar chondromalacia and synovitis.

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
substantive appeal must be filed within sixty days from the 
date that the RO mails the statement of the case to the 
veteran, or within the remainder of the one year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  The date of 
mailing of the statement of the case will be presumed to be 
the same as the date of the statement of the case for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the statement of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board must dismiss any appeal over which it lacks 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  

The Board must dismiss any appeal over which it lacks 
jurisdiction.  See 38 U.S.C.A. § 7105.  Jurisdiction over an 
issue does not vest in the Board until an appeal to the Board 
has been properly perfected by the timely filing of a 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
An application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A § 7108. 

The VA General Counsel has held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of a substantive appeal and may 
dismiss an appeal in the absence of a timely-filed 
substantive appeal.  It should, however, afford the claimant 
appropriate procedural protections to assure adequate notice 
and opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99. 

Service connection for disabilities of both knees was granted 
in a September 2002 rating decision.  The veteran filed a 
notice of disagreement as to the disability ratings assigned 
and the effective dates assigned in October 2002.  The RO 
provided her with a letter informing her of the evidence 
required to substantiate her claims and her responsibility 
vs. the VA's responsibility for obtaining such evidence in 
October 2003.  A statement of the case was provided in 
February 2004.   

Because the RO mailed the statement of the case more than one 
year after the rating decision denying the benefits sought, 
the veteran and his attorney had sixty days from February 23, 
2004, the date that the RO mailed the statement of the case 
to the veteran, in which to perfect an appeal to the Board.  
Thus, the veteran's substantive appeal should have been filed 
by April 26, 2006, to have been considered timely.  In this 
case, however, the veteran filed no appeal whatsoever.  
Although correspondence pertaining to another issue was 
received from the veteran's representative in February 2004, 
nothing pertaining to the knees was received within the 
requisite 60 day period.  No other correspondence from or 
contact of any sort from the veteran or her representative 
during this time period is of record.  

By letter of September 2005, the Board informed the veteran 
and her representative that the appeal had not been received 
within the mandatory 60 day time frame.  In the letter, she 
was informed that the Board intended to address the issue of 
whether she had filed an adequate substantive appeal.  She 
was also provided with a statement of her procedural and 
appellate rights.  No further communication on this topic has 
been received from either the veteran or her representative.

A decision as to the adequacy and timeliness of the 
substantive appeal will be made by the Board.  "It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party at any stage in the proceedings, and, once 
apparent, must be adjudicated."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

In this case, the statement of the case was mailed to the 
veteran at her most recent address of record in February 
2004.  A copy of the statement of the case was provided to 
her representative.  In explanatory forms enclosed with the 
transmittal letter, the veteran was advised of the necessary 
steps for completing a substantive appeal and of the required 
time frame.  She did not do so.  As participants in the VA 
administrative process, the veteran and her representative 
are charged not only with the responsibility to read the 
explanatory material provided along with the Statement of the 
Case, but with the laws and regulations summarized above, 
which govern the process of adjudicating claims for monetary 
benefits such as the ones the veteran had filed.  Thus, the 
Board concludes that she failed to perfect a timely appeal as 
to these three claims.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.202.

The Board has reviewed the record in order to determine 
whether any other communication by or on behalf of the 
veteran constituted an adequate and timely substantive appeal 
under the law and regulations.  The Board has identified no 
such communication, and the veteran has pointed to none.  

Accordingly, the Board finds that the veteran did not perfect 
an appeal in a timely manner on the issues of propriety of 
the initial 10 percent evaluation assigned for left knee 
tendonitis, the 20 percent evaluation assigned for right knee 
patellar chondromalacia and synovitis; and entitlement to an 
effective date earlier than May 30, 2000, for the award of a 
20 percent disability rating for right knee patellar 
chondromalacia and synovitis.  Her appeal as to these issues 
therefore must be dismissed.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 19.4, 20.200, 20.201, 20.202, 20.302.  See Roy 
v. Brown, 5 Vet. App. 554 (1993); see also Fenderson v. West, 
12 Vet. App. 119, 128-31 (1999), [discussing the necessity to 
filing a substantive appeal which comports with governing 
regulations].


ORDER

An evaluation greater than 40 percent for bladder neck 
resuspension is denied.

A compensable evaluation for residuals of fractures of the 
left 3rd and 4th fingers is denied.

A disability rating in excess of 10 percent for bacterial 
vaginitis is denied.

The appeals as to the propriety of the initial 10 percent 
evaluation assigned for left knee tendonitis, the 20 percent 
evaluation assigned for right knee patellar chondromalacia 
and synovitis; and entitlement to an effective date earlier 
than May 30, 2000, for the award of a 20 percent disability 
rating for right knee patellar chondromalacia and synovitis 
are dismissed.


REMAND

A September 2001 Board remand directed that the claims file 
must be made available to the examiner conducting an 
examination with respect to the claims for increased ratings 
for the right and left foot bunionectomy residuals.  The 
reports of November 2001 and August 2003 VA examinations, 
which relate to the veteran's feet, reflect that the 
veteran's claims file was not available for review.  A remand 
by the Court or the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).

The most recent supplemental statement of the case was issued 
in February 2004.  Thereafter, in May 2004, an ear, nose and 
throat examination was accomplished, and, in January 2005, VA 
treatment records dated in June of 2004, which relate to the 
veteran's asthma, sinusitis, and foot pain were submitted.  
Thereafter, a supplemental statement of the case was not 
issued and the appeal was certified to the Board in March 
2005.  Thus, these new records have not been reviewed by the 
RO in connection with an adjudication of the veteran's 
claims.

During the personal hearing in June 2004, the veteran 
testified that she continues to receive treatment from a 
private allergist.  While records from this physician 
reflecting treatment provided through January 2003 are 
contained in the claims file, recent treatment records are 
desirable for a fully-informed decision.  

The Board observes that the veteran's sinusitis, rhinitis, 
and asthma are related diseases, with overlapping symptoms.  
The ratings assigned to her sinusitis and asthma are on 
appeal, while rhinitis is not.  The Board notes that in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. § 
4.14 must be considered.  In other words, while several 
diagnostic codes may apply in the instant case, "the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  For this reason, for the proper 
evaluation of the sinusitis and asthma, the Board is of the 
opinion that another VA examination pertaining to respiratory 
disorders would be helpful, to obtain medical information as 
to the distinct manifestations of each disability.  The RO 
adjudicators are cautioned as to the prohibition against 
pyramiding in their re-evaluation of the veteran's disability 
ratings for these disabilities.

The veteran is hereby notified that it is her responsibility 
to report for all examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2004).

In light of the above, the appeal is REMANDED for the 
following:

1.  Contact the VA Medical Center in 
Little Rock, Arkansas, and request copies 
of all records relating to treatment of 
the veteran from August 2005 to the 
present for inclusion in the claims file.

2.  After securing the necessary release, 
the RO should obtain medical records 
reflecting treatment provided by the 
veteran's private allergist after January 
2003 for inclusion in the claims file. 

3.  Schedule the veteran for an 
examination to determine the severity of 
the residuals of the bunionectomy with 
arthritis of the left and right feet.  
The claims folder must be made available 
to the physician for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted.  The report of examination 
should contain a detailed account of all 
manifestations found.  The examiner 
should be asked to determine whether the 
residuals of the fractures of the left 
3rd and 4th fingers result in unfavorable 
ankylosis or limited motion preventing 
flexion of tips to within two inches 
(5.1 centimeters) of the median 
transverse fold of the palm.  The 
examiner should also be asked to express 
an opinion as to whether pain could 
significantly limit functional ability 
during flare ups or with prolonged use, 
whether any pain produces additional 
range of motion loss, and whether any 
additional functional limitation is to be 
expected due to any weakened movement, 
excess fatigability, or incoordination.  
If the examiner determines that pain on 
use, flare ups, or weakness, 
fatigability, or incoordination can be 
expected to cause additional functional 
limitation, the nature of the additional 
functional limitation, its severity, and 
its frequency should be addressed, if 
possible.  The examiner should also 
determine the severity of residuals of a 
bilateral bunionectomy.  The examiner is 
requested to indicate whether the 
residuals noted are productive of 
moderate, moderately severe, or severe 
impairment of either the right or left 
foot.  A medical rationale for all 
opinions expressed must be associated 
with the examination report.

4.  Schedule the veteran for an 
examination as to her respiratory 
disabilities.  The claims folder should 
be made available to the examiner for 
review before the examination.  All 
appropriate tests and studies deemed 
helpful by the examiner should be 
accomplished in conjunction with the 
examination.  The examiner is requested 
to describe the veteran's overall 
respiratory symptomatology and the 
resulting impairment.  Then the examiner 
is requested to distinguish, insofar as 
possible, those symptoms arising from 1) 
sinusitis, 2) asthma, and 3) rhinitis and 
the level of impairment related to each.  
Any overlapping symptoms which cannot be 
separately attributed to one disability 
vs. another should be identified as well.  
The complete rationale for all opinions 
expressed should be fully explained.  

5.  Thereafter, readjudicate the issues 
remaining on appeal, taking care to avoid 
pyramiding when rating the veteran's 
asthma and sinusitis.  If further 
information is desired by adjudicators, 
it should be obtained prior to 
readjudication.  If any or all benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


